PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,739,963
Issue Date: 3 Jun 2014
Application No. 13/372,045
Filing or 371(c) Date: 13 Feb 2012
Attorney Docket No. B2096-701810


:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed September 29, 2021.

The petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,739,963 on June 3, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on June 3, 2018, with no payment received.  Accordingly, the patent expired on June 3, 2018 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

With this petition, the petition fee, the proper statement of unintentional delay, and an explanation regarding the extended period of delay have been received.  Office records show the 

Requirements (1) and (2) have each been satisfied.  

The petition does not satisfy 37 C.F.R. § 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 C.F.R. § 1.378.  See M.P.E.P. § 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent.  When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, Petitioner has included a statement of facts.  The record does not currently support a finding that the entire period of delay was unintentional.  

 A timeline of the relevant events is as follows:

The owner of the patent at the time of issuance was a juristic entity named Therma-Flite, Inc. which filed for bankruptcy on July 8, 2016.1  It assigned this patent to a juristic entity named TF Assets Corp. on November 29, 2016.2

The 3½-year payment window opened on June 3, 2017, and Petitioner states that “TF Assets Corp. … was apparently (emphasis added) unaware of the need to pay the maintenance fee.”3

On September 22, 2021, TF Assets Corp. assigned this patent to a juristic entity named BCR Environmental Corporation4 and Petitioner submitted this petition on behalf of the same one week later.

Petitioner’s argument has been given careful consideration, and has been deemed to be unpersuasive.  

First, the use of the word “apparently” in paragraph (I)(5) on the second page of the statement submitted with the petition pursuant to 37 C.F.R. § 1.378(b) strongly suggests that he is not sure that this is the case, and this statement could be mere speculation on his part.
Petitioner must reveal whether he has spoken to an employee of TF Assets Corp. who would have knowledge of this and confirmed this to be the case, or whether he is just guessing this is what happened.

Second, Petitioner must reveal when the employees of BCR Environmental Corporation and TF Assets Corp. first learned that this patent had expired for failure to pay the required maintenance fee.  If BCR Environmental Corporation was aware of this prior to September 22, 2021, it is not clear why they could not have informed TF Assets Corp. of this fact so that they could file a petition seeking the reinstatement of this patent immediately.

Statements from employees of TF Assets Corp. and BCR Environmental Corporation are not required: it would be sufficient for Petitioner to expressly state that he has spoken with the employees of these two juristic entities, provide their names and an explanation of how each fits into this story, and that they have confirmed the facts of which he lacks firsthand knowledge.

Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail5, hand-delivery6, or facsimile7.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.8

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Statement submitted with the petition pursuant to 37 C.F.R. § 1.378(b), page 1, paragraph (I)(2).
        2 Id. at paragraph (I)(3).
        3 Id. at page 2, paragraph (I)(5).
        4  See Reel/Frame number 057642/0394.
        5 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        6 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        7 (571) 273-8300: please note this is a central facsimile number.  
        8 https://www.uspto.gov/patents/apply